DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment After Final filed on 7/15/2022 has been entered. Claims 1-20, 23, 33, and 38-39 
have been canceled.  Claims 21-22, 24-32, 34-37, and 40-43 remain for examination. 

Allowable Subject Matter
Claims 21-22, 24-32, 34-37, and 40-43 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment After Final filed on 7/15/2022 has incorporated allowable subject matters in all independent claims and thus are considered persuasive. Accordingly, the prior art fails to disclose:
i. a radio-frequency identification (RFID) smartcard configured to communicate without contact with a terminal as recited in claim 21, the RFID smartcard comprising: 
a transponder chip module including a chip and a module antenna, wherein the transponder chip module is configured to communicate with the terminal; and 
a coupling frame including a slit, wherein the coupling frame does not have an opening to receive the transponder chip module, and wherein the coupling frame is configured to enhance communications between the transponder chip module and the terminal, wherein a portion of the module antenna overlaps a portion of the slit, and wherein the transponder chip module further includes a plurality of contact pads electrically coupled to the chip, wherein the contact pads are configured to interface with a contact reader.
ii. a radio-frequency identification (RFID) smartcard configured to communicate without contact with a terminal as recited in claim 31, the RFID smartcard comprising: Page 3 of 8Application No. 16/944,184 Attorney Docket No. 65742US03 Office Action dated February 15, 2022 Response dated July 15, 2022 
a transponder chip module including a chip and a module antenna, wherein the transponder chip module is configured to communicate with the terminal; a first coupling frame including a slit and a module opening that receives transponder chip module; and a second coupling frame including a slit, wherein the second coupling frame does not have an opening to receive the transponder chip module, and wherein the second coupling frame is configured to enhance communications between the transponder chip module and the terminal, wherein a portion of the module antenna overlaps a portion of the slit of the first coupling frame, and wherein a portion of the module antenna overlaps a portion of the slit of the second coupling frame, and wherein the transponder chip module further includes a plurality of contact pads electrically coupled to the chip, wherein the contact pads are configured to interface with a contact reader.
iii. a radio-frequency identification (RFID) smartcard configured to communicate without contact with a terminal as recited in claim 41, the RFID smartcard comprising: 
a transponder chip module including a chip and a module antenna, wherein the transponder chip module is configured to communicate with the terminal; and Page 5 of 8Application No. 16/944,184 Attorney Docket No. 65742US03 Office Action dated February 15, 2022 Response dated July 15, 2022 
a coupling frame including a slit, wherein the coupling frame does not have an opening to receive the transponder chip module, wherein the coupling frame is configured to enhance communications between the transponder chip module and the terminal, and wherein the coupling frame includes a recess configured to receive a magnetic strip, and wherein a portion of the module antenna overlaps a portion of the slit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887